 Case 5:20-cv-00319-GLS-ATB Document 33 Filed 04/22/21 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
TYSHAWN G. PITTMAN,
                                                      5:20-cv-319
                        Plaintiff,                    (GLS/ATB)

                  v.

DANIEL EDWARDS,

                   Defendant.
________________________________

                            SUMMARY ORDER

      Plaintiff pro se Tyshawn G. Pittman commenced this action against

defendant Daniel Edwards pursuant to 42 U.S.C. § 1983 and New York

State law. (Compl., Dkt. No. 1.) On July 21, 2020, the court adopted

Magistrate Judge Andrew T. Baxter’s Order and Report-Recommendation

(R&R) dismissing certain defendants and claims. (Dkt. Nos. 13, 14.) Now

pending is Edwards’ unopposed motion to dismiss Pittman’s remaining

claims: a Fourth Amendment malicious prosecution claim, a Fourteenth

Amendment equal protection claim, and state law claims of defamation and

intentional infliction of emotional distress.1 (Dkt. No. 27.) For the reasons

that follow, Edwards’ motion is granted.

      1
       The court assumes the parties’ familiarity with the underlying facts,
which are stated in full in the R&R. (Dkt. No. 13 at 3-7.)
  Case 5:20-cv-00319-GLS-ATB Document 33 Filed 04/22/21 Page 2 of 5




      The standard of review under Fed. R. Civ. P. 12(b)(6) is well settled

and will not be repeated here. For a full discussion of the governing

standard, the court refers the parties to its prior decision in Ellis v. Cohen &

Slamowitz, LLP, 701 F. Supp. 2d 215, 218 (N.D.N.Y. 2010).

      “Where a properly filed motion [to dismiss] is unopposed and the

Court determines that the moving party has met its burden to demonstrate

entitlement to the relief requested therein, the non-moving party’s failure to

file or serve any papers . . . shall be deemed as consent to the granting or

denial of the motion, as the case may be, unless good cause be shown.”

Albino v. City of Amsterdam Police, No. 1:19-CV-1415, 2020 WL 7024388,

at *2 (N.D.N.Y. Nov. 30, 2020) (citation omitted). “Under such

circumstances, dismissal is appropriate where the movant’s argument for

dismissal is ‘facially meritorious.’” Id. (citation omitted); see also Herring v.

Tabor, No. 9:12-cv-1739, 2014 WL 2946545, at *5 (N.D.N.Y. June 30,

2014) (noting that where a defendant’s motion to dismiss is unopposed,

the “burden of persuasion is lightened such that, in order to succeed, the

motion need only be ‘facially meritorious’” (citation omitted)).

      Edwards seeks dismissal for the following reasons: the complaint

does not plausibly allege Edwards’ personal involvement; the malicious

                                        2
 Case 5:20-cv-00319-GLS-ATB Document 33 Filed 04/22/21 Page 3 of 5




prosecution claim fails because there was probable cause for the charges

brought against Pittman; Pittman does not plausibly allege that similarly

situated individuals were treated differently, and thus, his equal protection

claim must be dismissed; as to Pittman’s state law claims, the court should

not exercise supplemental jurisdiction; and Edwards is entitled to qualified

immunity. (Dkt. No. 27, Attach. 2.) Pittman has failed to respond to

Edwards’ motion, and there is nothing in the record that demonstrates any

inclination by Pittman to continue to prosecute this case. Accordingly,

because Pittman has failed to respond, and because Edwards’ motion is

facially meritorious, Edwards’ motion to dismiss is granted, and Pittman’s

complaint is dismissed. See N.D.N.Y. L.R. 41.2(a) (“Whenever it appears

that the plaintiff has failed to prosecute an action or proceeding diligently,

the assigned judge shall order it dismissed.”).

      In any event, Pittman’s claims fail on the merits. Although there is

some question as to what documents are properly considered along with

the complaint, the court has reviewed the entire record in light of the fact

that Pittman has not responded. A review of the record suggests that no

proper claim for malicious prosecution or equal protection lies in this

action. As such, Edwards’ motion to dismiss Pittman’s malicious

                                       3
  Case 5:20-cv-00319-GLS-ATB Document 33 Filed 04/22/21 Page 4 of 5




prosecution and equal protection claims is granted, and the claims are

dismissed.

       Because all of Pittman’s federal claims are dismissed, the court

declines to exercise supplemental jurisdiction over the state law claims.

See Klein & Co. Futures, Inc. v. Bd. of Trade of City of N.Y., 464 F.3d 255,

262 (2d Cir. 2006) (“It is well settled that where, as here, the federal claims

are eliminated in the early stages of litigation, courts should generally

decline to exercise pendent jurisdiction over remaining state law claims.”

(citations omitted)). As such, Pittman’s defamation and intentional infliction

of emotional distress claims are dismissed as well.

       Accordingly, it is hereby

       ORDERED that Edwards’ motion to dismiss (Dkt. No. 27) is

GRANTED; and it is further

       ORDERED that Pittman’s complaint (Dkt. No. 1) is DISMISSED; and

it is further

       ORDERED that the Clerk close this case; and it is further

       ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

                                       4
 Case 5:20-cv-00319-GLS-ATB Document 33 Filed 04/22/21 Page 5 of 5




April 22, 2021
Albany, New York




                                    5
